 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK, as Trustee for the                   Case No.: 2:17-cv-02699-APG-BNW
   Certificateholders of CWALT, Inc.,
 4 Alternative Loan Trust 2005-84 Mortgage               Order Dismissing Defendant Alessi &
   Pass-Through Certificates, Series 2005-84,                      Koenig, LLC
 5
           Plaintiff
 6
   v.
 7
   SOUTHERN HIGHLANDS COMMUNITY
 8 ASSOCIATION and SFR INVESTMENTS
   POOL 1, LLC,
 9
           Defendants
10

11         In light of the plaintiff’s response to the order to show cause (ECF No. 87),

12         IT IS ORDERED that defendant Alessi & Koenig, LLC is dismissed from this action for

13 failure to timely serve and to prosecute.

14         DATED this 28th day of May, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
